IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,918-02


                         EX PARTE ROBERT CASILLAS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2019CR1399-W2 IN THE 399TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of possession with intent to deliver a controlled substance and

sentenced to forty-two years’ imprisonment. The Fourth Court of Appeals affirmed his conviction.

Casillas v. State, No. 04-19-00314-CR (Tex. App.—San Antonio May, 13, 2020) (not designated

for publication). Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On October 12, 2022, this Court denied application number WR-92,918-02 based on the

findings of the trial court without a hearing. Then on October 17, 2022, the Court received a letter

from Applicant stating that he filed a number of documents in the district court that were neither

considered by the trial court nor forwarded to this Court. These documents include exhibits and a
                                                                                                  2

memorandum in support that Applicant alleges he filed with his initial application on September 24,

2021; a response to counsel’s affidavit that has a file-stamp date of April 21, 2022; and an amended

application with accompanying exhibits that has a file-stamp date of September 13, 2022. Because

these documents appear to be filed before the trial court issued its findings on September 23, 2022,

they should have been considered by both the trial court and this Court. The writ record indicates

that, for one reason or another, they were not. Therefore, this Court now reconsiders on its own

motion the denial without written order on the findings of the trial court.

       However, after an independent review of the record in this case, the Court believes that

Applicant’s amended claims are without merit. Therefore, after reconsideration on the Court’s own

motion, relief is again denied in cause number WR-92,918-02.



Filed: November 09, 2022
Do not publish